           Case 1:20-cv-05407-VSB Document 10 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  11/10/2020
PARK AVENUE ORAL AND FACIAL                               :
SURGERY, P.C.,                                            :
                                                          :
                                        Plaintiff,        :              20-CV-5407 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
THE HARTFORD FINANCIAL SERVICES :
GROUP, et al.,                                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 9, 2020, Plaintiff filed an amended complaint pursuant to Federal Rule of

Civil Procedure 15(a)(1)(B). “[W]hen a plaintiff properly amends [a] complaint after a

defendant has filed a motion to dismiss that is still pending, the district court has the option of

either denying the pending motion as moot or evaluating the motion in light of the facts alleged

in the amended complaint.” Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d 299, 303–04 (2d

Cir. 2020). Accordingly, it is hereby:

        ORDERED that Defendants shall file a letter within seven (7) days deciding whether its

motion to dismiss should be deemed moot without prejudice to refile a new motion to dismiss in

accordance with Federal Rule of Civil Procedure 15(a)(3), or if I should evaluate Defendants’

current motion to dismiss in light of the facts alleged in the amended complaint.

SO ORDERED.

Dated: November 10, 2020
       New York, New York                                     ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
